PER CURIAM.
In this case the injunction was appárently suspended by the Circuit Court in its discretion (Leonard v. Ozark Land Co., 115 U. S. 465, 469, 6 Sup. Ct. 127, 29 L. Ed. 445; equity rule 93) upon motion and notice to the party in whose favor the injunction was granted. There was no suggestion of a bond for damages at the time and the party now moving for a bond had all the knowledge about the situation then that it has now. The only ground for a bond now suggested is that the case cannot be heard until April. The party knew at the time the order suspending the injunction was made that it probably could not be heard until April. Without regard to the original question of right, we think the party who held the injunction is now asking, without any change of circumstances, for what he should have asked for in the court below.
In view of such a situation, ordinarily, a question like this will not be opened here, except upon a substantial change of circumstances.
Motion dismissed.